Citation Nr: 9931357	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  96-51 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical 
disability.

3.  Entitlement to service connection for residuals of a 
vasectomy.

4.  Entitlement to an increased rating for service-connected 
keloid scars of the left hand.

5.  Entitlement to an effective date earlier than October 31, 
1990, for a compensable evaluation for service-connected 
chondromalacia patella with traumatic arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from June 1985 to June 
1989.  He also served on active duty with the United States 
Marine Corps Reserves from January 1991 to August 1991, and 
from May 1992 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 1993, April 1995, 
February 1997 and June 1997.  In the August 1993 rating 
decision, the RO assigned the veteran an effective date of 
May 9, 1991, for a compensable evaluation for his service-
connected right knee disability.  This date was later changed 
by the RO to October 31, 1990, in August 1994.  In April 
1995, the RO denied the veteran's claims of service 
connection for residuals of a vasectomy and for a low back 
disability.  In the February 1997 rating decision, the RO 
granted service connection for a keloid scar of the left hand 
and assigned a noncompensable rating.  Finally, in the June 
1997 rating decision, the RO denied the veteran's claim of 
service connection for a cervical disability.

In April 1999 the veteran withdrew his appeal for increased 
ratings for his right and left shoulder disabilities.

The claim for a compensable evaluation for a keloid scar of 
the veteran's left hand is deferred pending the completion 
being sought in the remand order below. 


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a low back 
disability.

2.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a cervical 
disability.

3.  The veteran has residuals of a vasectomy.

4.  On May 9, 1991, the veteran filed a claim of service 
connection for a right knee disability.  This claim was 
granted in September 1991 with the assignment of a 
noncompensable rating.

5.  The veteran made an informal claim for a compensable 
rating for his right knee disability at a hearing on November 
7, 1991.

6.  In August 1993 the RO assigned the veteran a 10 percent 
rating for his right knee disability, effective May 9, 1991.  

7.  It is ascertainable from the evidence that the veteran 
satisfied the criteria for a 10 percent rating for his right 
knee disability during the year preceding his November 1991 
claim for an increase.

8.  In August 1994, the RO changed the effective date of the 
veteran's 10 percent rating for his right knee disability to 
October 31, 1990.



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of service connection for a cervical 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Residuals of a vasectomy were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

4.  The assignment of an effective date earlier than May 31, 
1990, for a 10 percent evaluation for the veteran's service-
connected right knee disability is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was seen at a 
medical facility in July 1985 and January 1987 complaining of 
right knee pain.

In May 1987 the veteran presented to an emergency room with a 
cut on his left hand from an aluminum bat.  He was found to 
have a three centimeter superficial laceration to the left 
palm and was given eight sutures.

A July 1987 service medical record reflects the veteran's 
complaints of headaches which he attributed to a concussion 
that he sustained four weeks earlier in a baseball game.  

The veteran underwent arthroscopy of the left knee in 
November 1987.

In May 1989 the veteran underwent an elective vasectomy, 
partial bilateral scrotal.  He was given post-operative 
instructions and Tylenol #3 for pain following the procedure 
and was prescribed bedrest for 48 hours.  This was followed 
by light duty for 14 days.

The veteran's separation examination report in May 1989 shows 
that he had a normal clinical evaluation of his spine and 
genitourinary system.  It is devoid of any findings in regard 
to his left hand laceration.

At a VA special orthopedic examination in July 1989, the 
veteran complained of occasional pain in the left knee joint.  
Examination of the knees revealed normal configuration and 
normal range of active and passive motion.  There was no 
swelling, synovial edema, articular effusion or crepitus.  
The veteran was considered to have residual of left knee 
injury and arthroscopic surgery with no clinical findings on 
examination.  X-rays of the veteran's knees at that time 
revealed mild degenerative changes around both knee joints 
and the patellofemoral joint.

On general examination in July 1989, the veteran was noted to 
have "fantastic" muscular development.  He had no 
deformities of the joints, and no impaired motion in the 
joints.  His skin was found to be smooth and moist, with 
scars on his left knee.  He was not diagnosed with any 
disabilities that are the subject of this appeal.  

In November 1989 the RO granted service connection for a left 
knee disability and assigned a noncompensable evaluation.

The veteran filed a claim for an increased rating for his 
service-connected left knee disability in May 1990.

At the veteran's entry into active duty with the U.S. Marine 
Corps Reserves in January 1991, he signed statement in which 
he said that there had been no change in his physical health 
since his last complete physical in May 1989. 

A February 1991 service medical record reflects the veteran's 
report of right testicular pain.  It also notes that he had 
had a vasectomy approximately one year earlier.  He was 
assessed as having epididymitis on the right side.

The veteran in an April 1991 statement that there had been no 
adverse change in his physical condition during his period of 
active duty from January 1991 to April 1991.

In a May 1991 statement, the veteran said that the RO never 
considered his right knee in its initial rating decision and 
requested that he be examined for both knees.  He said that 
he had not been treated by any private physician for these 
disabilities, and had not been treated for these disabilities 
during his period of active duty in 1991. 

VA treatment records in May 1991 reflect the veteran's 
complaints of mild and intermittent left flank pain of one 
year's duration.  The veteran was diagnosed as having 
probable muscle strain that was currently asymptomatic at 
that time.  He was advised to return to the clinic if he had 
blood in his urine or developed a fever.

At a VA examination in June 1991, the veteran complained of 
bilateral knee pain since service.  He also complained of 
symptoms in regard to a dislocated finger of the left hand in 
1988.  Findings in regard to his knees revealed moderate 
crepitance without evidence of effusion on range of motion.  
Range of motion of the right knee was from full extension to 
further flexion of 130 degrees.  Test results were positive 
for patellofemoral disease.  He was given a diagnosis of 
bilateral patellofemoral joint disease.

An August 1991 service medical record shows that the veteran 
had been examined within the previous 12 months and was 
considered physically qualified for separation from active 
duty.  This statement also shows that there had had no 
significant injuries or illnesses during that period of 
active duty.

In a September 1991 rating decision, the RO granted service 
connection for chondromalacia of the right knee and assigned 
a noncompensable rating, effective May 9, 1991.

At a RO hearing in November 1991, the veteran's 
representative made note of the fact that X-rays taken in 
August 1989 had revealed arthritis of both knees.

A September 1992 service medical record notes that the 
veteran had had no significant changes to his health during 
his active duty with the reserves from May 1992 to September 
1992.  The veteran was found to be qualified for release from 
active duty. 

Pursuant to an April 1993 Board decision, the RO issued a 
rating decision in August 1993 increasing the veteran's 
service-connected right knee disability to 10 percent 
disabling, effective on May 5, 1991.

In a January 1994 notice of disagreement, the veteran said 
that his bilateral knee disability had been symptomatic since 
June 1989 and that the effective date for this disability 
should date back to that time.  He also requested service 
connection for chronic low back pain.

A March 1994 private medical record states that the veteran 
hurt his back playing basketball.  He was assessed as having 
lumbosacral dysfunction.  

A May 1994 private medical record notes that the veteran did 
a lot of driving and that it was very painful to "bend 
back".  He was assessed as having fibromyalgia.  

In an August 1994 rating action, the RO changed the effective 
date of the veteran's 10 percent rating for his right knee 
disability to October 31, 1990.  The payment of compensation 
benefits for this disability was interrupted for the periods 
of his active duty in 1991 and 1992, and resumed again on 
October 1, 1992.

At a private office visit in February 1995, the veteran 
complained of having neck pain for eight months.  He said 
that initially the pain had just been episodic, but had since 
worsened and become severe.  He denied sustaining any known 
trauma to the neck.  An X-ray study of the neck revealed 
possible fracture, nondiplaced of T4.  The veteran was 
diagnosed as having possible fracture of T4.

At a VA orthopedic examination in March 1995, the veteran 
complained of two minor injuries resulting from falls while 
marching in service.  He said that he had been placed on 
light duty in the past due to low back pain.  He also 
complained of some bilateral radiculopathy down to the level 
of his knees.  The examiner noted that X-rays of the 
veteran's lumbosacral spine had been taken.  He diagnosed the 
veteran as having chronic intermittent lumbar strain.

At another VA examination in March 1995, the veteran reported 
experiencing intermittent asthenospermia and bilateral 
orchialgia (pain in a testis, Dorland's Illustrated Medical 
Dictionary 1188 (28th ed. 1994) on an intermittent basis.  He 
was diagnosed as having status post vasectomy and orchialgia 
which began after the vasectomy.

In April 1995 the RO denied the veteran's claim of service 
connection for a chronic low back disability.

The veteran complained of continuing neck pain at a May 1995 
private office visit.  He was diagnosed as having cervical 
inflammation.

A December 1995 office note from Dr. F. reflects the 
veteran's complaints of back and neck pain and contains an 
assessment of lumbosacral and cervical inflammation.  

A January 1996 office note from Dr. F. contains an assessment 
of trapezius inflammation and lumbosacral inflammation - 
resolved.

The record contains private physical therapy notes dated in 
October and December 1996 that pertain to the veteran's 
cervical spine.

VA records dated in December 1996 reflect the veteran's 
complaints of neck and back pain of two weeks duration.  
These records also show a history of ongoing injury to the 
veteran's back since service, and a history of neck pain for 
two plus years.  

In December 1996 the veteran underwent a magnetic resonance 
imaging (MRI) of the cervical and upper thoracic spines.  The 
MRI report contains an impression of bulge at midline disc at 
C4-C5 causing mild central canal stenosis.  It also contains 
an impression of right sided neural foraminal stenosis which 
may have been produced by ligamentous hypertrophy of 
osteophytes at the C5-C6 level.

X-ray studies of the veteran's cervical spine were performed 
in January 1997 revealing degenerative changes that were most 
severe at the C4 through C6 vertebrae.  No other 
abnormalities had been detected.

At a RO hearing in January 1997, the veteran testified that 
the first time he injured his back was in training in 1985, 
but that he may not have reported the injury at that time and 
did not have any chronic lower back pain at the time of his 
discharge in May 1991.  He said that he did not remember 
sustaining any back injuries in 1992.  He said that he talked 
to VA about his back condition as well as to his private 
physician.  He also said that he had received progressive 
therapy on one occasion from an orthopedist, Dr. S., and was 
scheduled for more therapy.  He said that he began taking 
medication for his back in 1991 or 1992.  He said that his 
back pain had remained the same since his separation from 
service in 1991 and he denied any other intercurrent cause 
for his back pain.  With respect to an earlier effective date 
for his service-connected right knee disability, the veteran 
said that the physical examination portion from the May 1989 
examination did not accurately reflect his right knee 
symptoms and that he had been experiencing symptoms ever 
since his service discharge in 1989.  With respect to his 
vasectomy, the veteran said that about six months after the 
surgery he noticed blood and fluids in his urine and began to 
experience pain in both testicles.  He said that he had been 
treated for these complaints during his period of active duty 
in Saudi Arabia and had been told at that time that his 
symptoms were a side affect of his vasectomy.  He said that 
he had also been told this by VA physicians and his private 
physician.

According to a nurse intake note in April 1997, the veteran 
had a history of pain in the lumbar area with left leg 
numbness for over a year.  This note also indicates that the 
veteran had been hurt in service, with no known reinjury.  He 
was assessed as having lumbosacral syndrome.

In a June 1997 rating decision, the RO denied the veteran's 
claim of service connection for a cervical spine disability.

At a VA examination in August 1997, the veteran reported 
injuring his back in 1987 after falling down a ravine.  He 
said that he did not receive treatment for this injury, but 
had present complaints of occasional discomfort in the 
lumbosacral spine with radiation down the left thigh.  He 
also said that he was struck in the back of his neck in 1991.  
X-rays of the veteran's lumbosacral spine and cervical spine 
revealed degenerative changes.  The veteran was diagnosed as 
having low back pain which appeared to be of mechanical 
origin and cervical spine degenerative disease.

VA treatment records dated in 1997 reflect diagnoses of 
chronic low back pain and cervical stenosis.

Additional VA treatment records dated in 1998 are on file in 
regard to the veteran's back and neck and include a diagnosis 
of low back pain secondary to disc herniation.  These records 
also show that the veteran underwent a cervical laminectomy 
in April 1998 due to a herniated cervical disc.

At a hearing before a traveling member of the Board in April 
1999, the veteran testified that he injured his back at 
officer training school in 1985 on an endurance course and 
first noticed back pain after taking a shower following the 
training.  He said that the back pain never completely went 
away, but would merely hurt at some times more than others.  
He said that he did not experience any civilian injuries to 
his back.  He said that a doctor had told him that his back 
pain could be caused by arthritis, a muscle problem, or both.  
He said that his current back pain was located in the same 
place as it had been in service - on the lower left side of 
his back with radiation down his legs.  The veteran also 
testified that he injured his neck in service in Saudi Arabia 
in March 1991.  He said that the injury occurred when someone 
opened the door of a tractor-trailer hitting him in the back 
of the neck.  He said that he realized that something was 
wrong the following month when he began having headaches.  He 
said that he underwent a cervical disc fusion at C6-C7 in 
April 1998.  He said that he had been told by doctors at VA 
that his current cervical problems could have possibly come 
from the incident in service.  In regard to an earlier 
effective for his right knee disability, the veteran said 
that his right knee had been symptomatic ever since his 
discharge from service in 1989 and that he should be given a 
compensable rating back to that date.  In regard to his 
vasectomy, the veteran said that everything had been fine 
following this procedure until approximately 8 to 10 months 
later when his testicles began to hurt.  He said that the 
pain and swelling were periodic and he described the pain as 
between mild and moderate.  He said that he also had blood in 
his urine, but it had been several years since he experienced 
this symptom.  He said that these symptoms were brought on by 
activity.  He said that he had talked to his private 
physician about the testicular pain about 18 months earlier.

At the Board hearing in April 1999, the veteran submitted 
duplicate VA orthopedic and neurology treatment records dated 
in 1998 and included a waiver of the RO's review of this 
evidence.  He also included a January 1999 MRI of the 
veteran's lumbosacral spine revealing bilateral L5 
spondylosis without listesis and degenerative arthropathy L4-
5 and L5-S1 facets.  


II.  Legal Analysis

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998). 

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  VA's duty to assist the 
veteran in developing the pertinent facts of his claim does 
not arise until after he has met his initial burden of 
submitting a well grounded claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Where the determinative issue involves 
medical causation or medical diagnosis, medical evidence to 
the effect that the claim is plausible or possible is 
required in order for a claim to be considered well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Disabilities of the Low Back and Cervical Spine

The veteran contends that he sustained injuries to his low 
back and neck in service and has had low back and cervical 
pain ever since.  More specifically, he testified at a RO 
hearing in January 1997 that he injured his back in training 
in 1985.  He also reported at a VA examination in August 1997 
that he injured his back in service during training when he 
fell down a ravine.  He denied sustaining any injuries to his 
back while on active duty in the reserves in 1991 and 1992.  
In regard to his neck, the veteran testified that he injured 
his neck while service in Saudi Arabia in 1991.  He said that 
this injury occurred when someone opened the door of a 
tractor-trailer hitting him in the back of the neck.  He also 
said that he knew something was wrong when he began having 
headaches the following month.

The veteran's service medical records for his first period of 
service from June 1985 to June 1989 are devoid of references 
to back or cervical injuries in service and show that he had 
a normal clinical evaluation of his spine at his separation 
from service in May 1989.  Similarly, service medical records 
from his period of active duty in the reserves in 1991 
include the veteran's signed statement in August 1991 of 
having had no significant injuries or illness during that 
period of active duty.  The veteran made a similar statement 
in September 1992 when he said that there had been no 
significant changes to his health during his period of active 
duty from May 1992 to September 1992.  

The lack of findings of low back or cervical injuries in the 
veteran's service medical records are not surprising 
considering his statements that he did not think that he 
reported these injuries to anyone when they occurred.  The 
fact that there is no evidence that the veteran sustained 
back or neck injuries during his active military service does 
not mean that they did not occur.  The veteran's statements 
in this regard are deemed credible for well grounded 
purposes.  King v. Brown, 5 Vet. App. 19, 21 (1993).

However, even by assuming the credibility of the veteran's 
statements of sustaining neck and back injuries in service, 
his claim still does not satisfy the test for well 
groundedness since there is no requisite evidence of a nexus 
between these inservice injuries and current diagnoses, 
namely lumbosacral syndrome and herniated cervical disc.  
Epps; Caluza, supra. 

The earliest medical evidence reflecting treatment for the 
veteran's back is a March 1994 private treatment record.  
According to this record, the veteran hurt his back playing 
basketball.  This record makes no mention of the veteran's 
inservice back injuries.  

The earliest medical evidence of the veteran's neck problems 
is a February 1995 private office record.  According to this 
record, the veteran complained of having neck pain for eight 
months and he denied having sustained any trauma to his neck.  
A later VA treatment record in December 1996 contains the 
veteran's history of neck pain for two plus years.  These 
treatment record are dated over two years after the veteran's 
period of active service and do not relate the veteran's neck 
and back problems to his period of service.  Moreover, while 
the veteran did report to earlier VA examinations in July 
1989 and June 1991, he did not mention having back or 
cervical problems.

Although there are later treatment records and examination 
reports which reflect the veteran's reported history of 
injuring his back and neck in service and of having ongoing 
problems ever since, they do not contain a medical opinion 
that links these reported injuries to his current low back 
and cervical diagnoses.  The United States Court of Appeals 
for Veterans Claims (Court) (formally the United States Court 
of Veterans Appeals) has stated that "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

Finally, the veteran's own belief that he has current low 
back and neck disabilities that are proximately related to 
injuries does not establish such a fact since as a layman, he 
has no competence to offer an opinion as to a diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as the veteran has not presented competence evidence 
to link his current low back and neck disabilities with 
service, his claims of service connection for a low back 
disability and a cervical disability are not plausible and 
must be denied as not well grounded.  Caluza; Epps, supra.

Residuals of a Vasectomy

The veteran's claim of service connection for residuals of a 
vasectomy is well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a).  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist him 
with his claim.  Id.

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  For the showing of a 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at that time, 
as distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic'.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support a claim.  
Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran underwent a 
vasectomy during his first period of service in May 1989.  
The veteran contends that he has experienced testicular pain 
and swelling on an intermittent bases ever since undergoing 
this procedure.  A service medical record from his period of 
active duty with the reserves in 1991 reflects his complaint 
in February 1991 of right testicular pain.  The veteran 
testified in 1997 and 1999 that the doctors in 1991, as well 
as his private physician and VA doctors, have told him that 
his testicular symptomatology of pain and swelling is a side 
effect of his vasectomy.  This is consistent with a 1995 VA 
examination report in which the examiner diagnosed the 
veteran as having status post vasectomy and orchialgia which 
began after the vasectomy.  

The elements of service connection have been met in this case 
in view of the veteran's vasectomy in service, subsequent 
inservice complaint of testicular pain, testimony of 
continuing pain ever since, and the examiner's diagnosis in 
1995 of post operative orchialgia.  The preponderance of the 
evidence thus supports the grant of service connection for 
residuals of a vasectomy.  See 38 C.F.R. § 3.303.


Earlier Effective Date for a Compensable Rating for a Right 
Knee Disability

The veteran's claim for an effective date earlier than 
October 31, 1990, for a 10 percent rating for his service-
connected right knee disability is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and VA has fulfilled its duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).

The regulation governing the assignment of an effective date 
for an award of increased compensation is contained in 
38 C.F.R. § 3.400(o)(2) (1998), which provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date otherwise, the 
effective date will be the date of VA receipt of the claim.  
See also 38 U.S.C.A. § 5110(b)(2) (West 1991) (to the same 
effect).  

Monetary payments based on an award or an increased award of 
compensation dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1998).

In June 1989, the veteran filed a claim of service connection 
for knee surgery which he noted had been performed in 
November 1987.  His service medical records show that he 
underwent left knee arthroscopy in November 1987.  The RO 
granted service connection for a left knee in November 1989, 
and assigned the veteran a noncompensable rating effective in 
June 1989.

On October 31, 1990, the veteran filed a claim for an 
increased (compensable) rating for his service-connected left 
knee disability.

In a February 1991 rating decision, the RO continued the 
veteran's noncompensable rating for his left knee disability.

On May 9, 1991, the veteran submitted a Notice of 
Disagreement to the February 1991 rating decision, and stated 
that the RO never considered a right knee disability in its 
initial disability rating.  The RO subsequently considered 
service connection for a right knee disability in September 
1991 and granted the claim, assigning the veteran a 
noncompensable rating effective on May 9, 1991.

At a RO hearing in November 1991, the veteran testified on 
the issue of a compensable evaluation for his service-
connected right knee disability.  He said that he experienced 
problems with his knees every day, and sometimes wore knee 
braces on both knees. 

Pursuant to a Board decision, in August 1993, the RO assigned 
the veteran a compensable (10 percent) rating for his right 
knee disability, effective from May 9, 1991.  The RO later 
found this effective date to be "in error", and changed 
this date on October 31, 1990.

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 1991) refer 
to the date an "application" is received."  'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

In the veteran's case, the first communication evidencing his 
intent to file a claim for a compensable rating for his right 
knee disability is the hearing transcript from the November 
1991 RO hearing.  At this hearing the veteran testified on 
the issue of entitlement to a compensable rating for his 
service-connected right knee disability. 

Since the claim for a compensable rating for the veteran's 
service-connected right knee disability was constructively 
filed no sooner than November 1991, the only way that he 
would be entitled to an effective date for his 10 percent 
rating earlier than November 1991 would be if the evidence 
showed that it was factually ascertainable prior to November 
1991 (provided that the claim was received within one year of 
the increase).  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 
(0)(2); Harper v. Brown, 10 Vet. App. 125 (1998).

Based on the facts in this case, it is ascertainable that the 
veteran met the criteria for a compensable (10 percent) 
rating for his right knee disability during the year 
preceding his November 1991 application based on X-ray 
findings in 1989 of degenerative changes to the veteran's 
right knee, as well his hearing testimony in November 1991 of 
right knee pain since service.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257-5261.  As such, the effective 
date of a 10 percent rating for his right knee disability 
would date back to November 1990.  38 C.F.R. § 3.400(0)(2); 
Harper, supra.  However, the veteran is currently assigned an 
effective date earlier than November 1990, and earlier than 
that which is allowable under VA law and regulation.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This is due to a 
determination by the RO in August 1994 that the veteran was 
entitled to an effective date for a compensable rating for 
his right knee disability back to October 31, 1990, which is 
the date he filed an application for an increased 
(compensable) evaluation for his service-connected left knee 
disability.  Certainly, he cannot get an effective date any 
earlier than this. 

Nonetheless, the veteran argues that the effective date for a 
compensable rating for his right knee disability should date 
back to June 1989, since his symptoms date back to service.  
Indeed, he was given a compensable rating for his service-
connected left knee disability effective on the day following 
the date of his service discharge.  However, this is because 
he filed a claim for a left knee disability within one year 
of his service discharge, in June 1989.  The statutory 
provisions for the effective date of an award for 
compensation or increased compensation provide an exception 
to the general rule that compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(1).  The exception being that in instances 
where the veteran files a claim of service connection within 
one year of his service discharge, the effective date of an 
award of compensation will be the day following the date of 
discharge from service; which in this case is June 16, 1989.  
See 38 U.S.C.A. § 5110(b)(1).  Irrespective of when the 
veteran filed a claim for compensation for his left knee 
disability, he did not file such a claim for his right knee 
disability until May 1991, which was well after one year of 
his service discharge. 


ORDER

The claim of service connection for a low back disability is 
denied as not well grounded.

The claim of service connection for a cervical disability is 
denied as not well grounded.

The claim of service connection for residuals of a vasectomy 
is granted.

The claim for an effective date earlier than October 31, 
1990, for a compensable (10 percent) evaluation for right 
chondromalacia patella with arthritis is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

A perfected appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.  The record shows that the veteran filed 
a timely Notice of Disagreement in February 1999 with the 
RO's April 1998 denial of service connection for a skin 
disability, other than a keloid scar of the left hand.  Also 
in February 1999 the veteran filed a timely Notice of 
Disagreement with the RO's January 1999 denial of his claim 
of service connection for a heart disability.  

The veteran's filing of timely Notice of Disagreements to the 
RO's April 1998 and January 1999 rating decisions initiates 
the appeal process in regard to these issues and confers 
jurisdiction of these matters to the Board.  However, since 
these appeals have not as yet been perfected, the Board does 
have jurisdiction to review the merits of these appeals.  
38 C.F.R. § 20.201; see also Fenderson v. West, 12 Vet. App. 
119, 128 (1999).  

Accordingly, these matters must be remanded to the RO for 
appropriate procedural compliance, specifically the issuance 
of statements of the case.  Fenderson at 132.

Compensable Evaluation for a Keloid Scar of the Left Hand

The veteran's service-connected keloid scar of the left hand 
stems from a laceration that he sustained in service in May 
1987 from an aluminum bat.  A service medical record at that 
time described the laceration as a three centimeter 
superficial laceration to the left palm.  

It is unclear from recent medical evidence, as well as from 
the veteran's statements, what symptomatology is related to 
his service-connected keloid scar of the left hand and what 
symptomatology is related to other skin conditions which he 
has claimed service connection for.  In this regard, the 
veteran asserts that he has keloid scars all over his body 
and all are manifested by the same symptomatology.  He does 
not differentiate between these scars and his service-
connected scar on the dorsum of the left hand, nor does the 
medical evidence differentiate between these disabilities.  
The veteran was observed at two hearings as having slightly 
raised discolored skin high on his wrist.  However, it is not 
clear whether this raised skin is a product of his service-
connected keloid scar of the left hand, or from another skin 
disability (diagnosed most recently in February 1998 as an 
eczematous type of eruption).  Moreover, the veteran 
complained of scar tenderness at the April 1999 hearing, but 
no mention of tenderness is noted on the February 1998 
examination report.  

Furthermore, the VA examiner who performed the most recent VA 
dermatology examination in February 1998 stated that he did 
not have the veteran's claims file to review.  The United 
States Court of Appeals for Veterans Claims has held that the 
statutory duty to assist the veteran includes the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A 
record review is particularly important in this case in light 
of the different skin disability claims filed by the veteran.  
Accordingly, the veteran should be scheduled for a new 
dermatology examination in which his claims file is forwarded 
to the examiner for review prior to the examination.  Green, 
supra. 

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should issue the veteran and 
his representative a Statement of the 
Case with respect to his claims of 
service connection for a heart disability 
and a skin disability, other than a 
keloid scar of the left hand.

2.  The veteran is hereby reminded that 
the Board will have jurisdiction to 
review the claims of service connection 
for a heart disability and a skin 
disability, other than a keloid scar of 
the left hand, only if the appeals on 
these issues are timely perfected.

3.  The veteran should be afforded a VA 
dermatology examination in order to 
determine the severity of his service-
connected keloid scar of the left hand.  
The examiner should be asked to review of 
the evidence in the claims file, 
including the service medical records and 
a copy of this REMAND, prior to 
conducting the examination.  The examiner 
should be asked to differentiate between 
findings in regard to the veteran's 
service-connected keloid scar on the palm 
of his left hand and his other skin 
problems.  He should also be asked to 
specifically note whether the keloid scar 
on the palm of the veteran's left hand is 
tender and/or painful on objective 
demonstration. 

4.  The RO should then readjudicate the 
veteran's claim for a compensable rating 
for his service-connected keloid scar on 
the palm of the left hand.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case regarding the claim for a compensable rating of a keloid 
scar on the left hand, the claims folder should be returned 
to this Board for further review.  No action is required of 
the veteran until he receives further notice.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







